Motion by the respondent on appeals from an order and judgment (one paper) and an amended order and judgment (one paper) of the Supreme Court, Suffolk County, entered March 21, 1996, and May 23, 1996, respectively, to dismiss the appeals on the ground that the appeals are abandoned, and to dismiss the appeal from the amended order and judgment on the additional ground of collateral estoppel, and separate cross motions by the appellant-respondent and the respondents-appellants to enlarge the time to perfect their separate appeals from the order and judgment and to consolidate the appeals with their separate appeals from the amended order and judgment. By decision and order on motion of this Court dated January 9, 1997, that branch of the motion which was to dismiss the appeals from the amended order and judgment on the ground of collateral estoppel was held in abeyance and referred to the Justices hearing the appeals for determination upon the argument or submission of the appeals.
Upon the papers filed in support of the motion and the cross motions, and the papers filed in opposition thereto, and upon the argument of the appeals, it is
Ordered that the branch of the motion which was to dismiss the appeals from the amended order and judgment on the ground of collateral estoppel is denied. Sullivan, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.